EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Mueller on 2/18/2022.

The application has been amended as follows: 
Claim 16, line 1, after “claim” and before “wherein” delete “3,” and insert “2,”.
Claim 17, line 1, after “claim” and before “wherein” delete “3,” and insert “2,”.


Reasons for Allowance
The reasons for allowance remain the same as described in the Notice of Allowance mailed 2/11/2022, which is substantially duplicated here except that the final three references below are no longer identified as “newly cited”.

Iwasaki (JP 2018-173564; citations refer to the machine translation filed 10/26/2020) discloses an optical film comprising a resin substrate, a first hard coat layer, and a second hard coat layer [abstract; 0007; 0017; Fig. 1]. Iwasaki discloses a 5-μm square region of the surface of the film has 3 to 20 columnar protrusions [0018]. The reference also discloses a rubber eraser abrasion test [0022]. The dynamic friction coefficient can be adjusted [0018; 0065].
Iwasaki is silent with regard to a 5-μm square region of the surface of the film having depressions after a rubber eraser abrasion test as presently claimed. The reference is also silent with regard to the value of the dynamic friction coefficient before and after the rubber eraser abrasion test.
Previously, the examiner concluded that Iwasaki uses the same materials as used in the present invention and so its films must possess the same properties as presently claimed (see, e.g., paragraph 8 

Each of Horio (US 2017/0276840), Isojima (US 2019/0315105), and Hashimoto (US 2020/0386917) discloses a hard coat layer formed from similar materials as hard coat layer composition 7 of the present specification (i.e., a mixture of dipentaerythritol pentaacrylate and dipentaerythritol hexaacrylate; EO-modified dipentaerythritol hexaacrylate; silica particles; a photopolymerization initiator; a fluorinated leveling agent; and solvent), which is used in the inventive Examples 6-12. Each reference, however, further coats the hard coat layer with a different hard coat layer than used in the present invention. Therefore, one cannot reasonably conclude the films of the prior art necessarily would have the same properties as presently claimed and so the claimed invention differs from the prior art. See the following citations for each reference:
Horio (US 2017/0276840) at [0272-0288].
Isojima (US 2019/0315105) at [0203-0216].
Hashimoto (US 2020/0386917) at [0179-0185; 0193-0197; 0216-0217].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787